Citation Nr: 1502960	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO. 08-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease multi-level with lumbar stenosis (back disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to June 1960 and from December 1960 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

In April 2014 the Board denied entitlement to an initial disability rating in excess of 10 percent for the Veteran's back disability as well as entitlement to a TDIU.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to an October 2014 Order from the Court granting a Joint Motion for Remand (JMR), the Veteran's appeal has been remanded to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

In the October 2014 JMR the parties agreed that remand to the Board was necessary in order to address the adequacy of the September 2012 VA examination report.  Specifically, whether the examiner adequately described the functional impairment of the Veteran's reported flare-ups and whether it was feasible to portray the additional impairment in terms of additional range of motion loss.

Review of the September 2012 VA examination report reflects that the Veteran reported flare-ups that occurred approximately three to four times per week.  However, the examiner did not address the level of additional impairment, if any, the flare-ups may have caused.  Further, the examiner did not address whether it was feasible to portray the additional impairment in terms of additional limitation in range of motion.

The Board finds that the September 2012 examination is not adequate.  Where VA provides the veteran with an examination in a claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner did not address the functional impact of the Veteran's reported flare-ups.  As such, remand is necessary.

Additionally, as the Veteran's TDIU claim is partly reliant upon the evaluation for his service-connected thoracolumbar spine disability, the Board observes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  In light of this, the Veteran's TDIU claim must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records for the Veteran dated from December 2008 to the present.  All attempts to procure these records should be documents.

2. Schedule the Veteran for an appropriate examination to assess the nature and severity of his back disability.  The claims file, including a copy of this remand, must be provided to the examiner.  The examiner should be scheduled during a period of flare-up of the Veteran's back disability, if possible.  Any medically indicated tests should be conducted.  The examiner should specifically note whether the Veteran's reported flare-ups result in additional functional limitation, and if feasible, determine any additional limitation in range of motion.  If it is not feasible to make that determination, the examiner should explain why not and what information would be needed in order to make a determination.

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




